


EXHIBIT 10.15.5

 

SIXTH AMENDMENT TO LEASE

 

THIS SIXTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this
19th day of July, 2012 (the “Execution Date”), by and between BMR-ROGERS STREET
LLC, a Delaware limited liability company (“Landlord,” as successor-in-interest
to Rogers Street, LLC (“Original Landlord”)), and IRONWOOD
PHARMACEUTICALS, INC., a Delaware corporation (formerly known as Microbia, Inc.)
(“Tenant”).

 

RECITALS

 

A.                                    WHEREAS, Original Landlord and Tenant
entered into that certain Lease dated as of January 12, 2007, as amended by that
certain First Amendment to Lease dated as of April 9, 2009, that certain Second
Amendment to Lease dated as of February 9, 2010, that certain Third Amendment to
Lease dated as of July 1, 2010, that certain Fourth Amendment to Lease dated as
of February 3, 2011 and that certain Fifth Amendment to Lease dated as of
October 18, 2011 (the “Fifth Amendment”) (collectively, and as the same may have
been further amended, amended and restated, supplemented or modified from time
to time, the “Lease”), whereby Tenant leases certain premises (the “Premises”)
from Landlord at 301 Binney Street in Cambridge, Massachusetts (the “Building”);

 

B.                                    WHEREAS, Landlord and Tenant desire to
memorialize the size of the Additional Premises Fourth Phase, an appropriate
adjustment to Tenant’s Pro Rata Share and the Additional Premises Fourth Phase
Finish Work Allowance, as required pursuant to Section 8 of the Fifth Amendment;
and

 

C.                                    WHEREAS, Landlord and Tenant desire to
modify and amend the Lease only in the respects and on the conditions
hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.                                      Definitions.  For purposes of this
Amendment, capitalized terms shall have the meanings ascribed to them in the
Lease unless otherwise defined herein.  The Lease, as amended by this Amendment,
is referred to herein as the “Amended Lease.”

 

2.                                      Additional Premises Fourth Phase.  The
Additional Premises Fourth Phase consists of twenty-one thousand seven hundred
seventeen (21,717) rentable square feet on the third floor of the Building, as
depicted on Exhibit A attached hereto, and includes shaft and/or mechanical
space on the first, third, fourth, fifth and penthouse levels of the Building. 
The Additional Premises Fourth Phase consists of eighteen thousand seven hundred
fifty-three (18,753) useable square feet of space.  The Additional Premises
Fourth Phase Rent Commencement Date is June 1, 2012.

 

--------------------------------------------------------------------------------


 

3.                                      Tenant’s Pro Rata Share.  Effective as
of the Additional Premises Fourth Phase Rent Commencement Date, Tenant’s Pro
Rata Share shall be 53.04%.

 

4.                                      Additional Premises Fourth Phase Finish
Work Allowance.  The amount of the Additional Premises Fourth Phase Finish Work
Allowance shall be Eight Hundred Sixty-Eight Thousand Six Hundred Eighty and
00/100 Dollars ($868,680.00).

 

5.                                      Broker. Tenant represents and warrants
that it has not dealt with any broker or agent in the negotiation for or the
obtaining of this Amendment, other than CBRE, Inc. (“Broker”), and agrees to
indemnify, defend and hold Landlord harmless from any and all cost or liability
for compensation claimed by any such broker or agent, other than Broker,
employed or engaged by it or claiming to have been employed or engaged by it. 
Broker is entitled to a leasing commission in connection with the making of this
Amendment, and Landlord shall pay such commission to Broker pursuant to a
separate agreement between Landlord and Broker.  Landlord shall pay any
commission, fee or other compensation due to any Landlord broker(s) in
connection with this Amendment.  Landlord agrees to indemnify, save, defend and
hold Tenant harmless from any and all cost or liability for compensation claimed
by any broker or agent engaged by Landlord or claiming to have been employed or
engaged by Landlord.

 

6.                                      Notices.  Tenant confirms that,
notwithstanding anything in the Lease to the contrary, notices delivered to
Tenant pursuant to the Amended Lease should be sent to:

 

Ironwood Pharmaceuticals, Inc.

301 Binney Street

Cambridge, Massachusetts 02141

Attn: Michael Higgins

Telephone: (617) 621-7722

Fax: (617) 494-0480

 

with a copy to:

 

Ironwood Pharmaceuticals, Inc.

301 Binney Street

Cambridge, Massachusetts 02141

Attn: General Counsel

Telephone: (617) 621-7722

Fax: (617) 494-0480

 

with a copy to:

 

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, Massachusetts 02199

Attn: Walter R. McCabe III, Esq.

 

2

--------------------------------------------------------------------------------


 

7.                                      Effect of Amendment.  Except as modified
by this Amendment, the Lease and all the covenants, agreements, terms,
provisions and conditions thereof shall remain in full force and effect and are
hereby ratified and affirmed.  The covenants, agreements, terms, provisions and
conditions contained in this Amendment shall bind and inure to the benefit of
the parties hereto and their respective successors and, except as otherwise
provided in the Lease, their respective assigns.  In the event of any conflict
between the terms contained in this Amendment and the Lease, the terms herein
contained shall supersede and control the obligations and liabilities of the
parties.  From and after the Execution Date, the term “Lease” as used in the
Lease shall mean the Lease, as modified by this Amendment.

 

8.                                      Miscellaneous.  This Amendment becomes
effective only upon execution and delivery hereof by Landlord and Tenant. The
captions of the paragraphs and subparagraphs in this Amendment are inserted and
included solely for convenience and shall not be considered or given any effect
in construing the provisions hereof.  All exhibits hereto are incorporated
herein by reference.  Submission of this instrument for examination or signature
by Tenant does not constitute a reservation of or option for a lease, and shall
not be effective as a lease, lease amendment or otherwise until execution by and
delivery to both Landlord and Tenant.

 

9.                                      Counterparts.  This Amendment may be
executed in one or more counterparts, each of which, when taken together, shall
constitute one and the same document.

 

10.                               Authority.  Landlord and Tenant have all
necessary and proper authority, without the need for the consent of any other
person or entity, other than any consents that have been obtained, to enter into
and perform under this Amendment.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

 

LANDLORD:

 

BMR-ROGERS STREET LLC,

 

a Delaware limited liability

 

 

 

 

 

By:

/s/ Kevin M. Simonsen

 

Name:

Kevin M. Simonsen

 

Title:

VP, Real Estate Counsel

 

 

 

TENANT:

 

IRONWOOD PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Jim DeTore

 

Name:

Jim DeTore

 

Title:

VP, Finance and Administration

 

 

4

--------------------------------------------------------------------------------
